Title: To Thomas Jefferson from Thomas Appleton, 2 June 1820
From: Appleton, Thomas
To: Jefferson, Thomas


Dear Sir—
Leghorn
2nd June 1820.
The unexpected departure of a vessel in the course of the day, Affords me but a short time to reply to your letter of 15th of feby receiv’d by me on the 5th  of May—at the same time, I reciev’d a bill of excha from Mr Vaughan, on Paris, which produc’d here, precisely four hundred dollars, and has been paid equally between the wives of the Raggi’s.—The wife of Giacomo, who is advanc’d in years, infirm, and has a daughter on the point of being married, has determin’d not to leave her native place; the younger Mrs Raggi, is greatly desirous of joining her husband with her infant-child; but the obstacles are great & numerous—to pay her small debts, & purchase what she would require before embarking, would consume nearly the 200 Dlrs—then there is no vessel in port, bound nearer to her husband, than Boston; for since the failure of Perviance & Nicholas, not a vessel has arriv’d from Baltimore—but the greatest of all the obstacles is, considering that history furnishes but one Joseph, that she should find a second.—on the whole, there is no probability, that she will embark this year; and I am inclin’d to beleive, her husband will approve her determination, considering that the older woman, has absolutely refus’d to leave her country.—I hope shortly to receive your remittances for mes dames mazzei and Pini, as their frequent inquiries, strongly indicate their wants.—I shall be gratified to learn the safe arrival of the seeds I sent you to Richmond; as likewise, if you shall require any architectural works in marble from Italy, for the edifices you are erecting; for, as I presume, they could be imported free of duties, there would only be the freight to add to the cost at Carrara.—Accept, Sir, the renewal of my invariable esteem & respect.Th: Appleton